Carley, Judge.
On April 8,1980, in the case of Ligon v. Alterman Foods, Inc., 154 Ga. App. 440 (268 SE2d 701) (1980), this court reversed the judgment of the trial court granting summary judgment to the defendant. On certiorari, the Supreme Court reversed the judgment of this court. Alterman Foods, Inc. v. Ligon, 246 Ga. 620 (1980). The judgment of the Supreme Court is made the judgment of this court and the judgment of the trial court is affirmed.

Judgment affirmed.


Quillian, C. J., and Shulman, P. J, concur.

James D. Patrick, for appellants.
J. Barrington Vaught, for appellee.